UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 0-11480 BIOVEST INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 41-1412084 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 300 S. Hyde Park Ave., Suite 210, Tampa, FL 33606 (Address of principal executive offices) (Zip Code) (813)864-2554 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.).Yes¨Nox Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a Bankruptcy Plan confirmed by the Bankruptcy Court.YesxNo¨ The number of shares of the registrant’s common stock outstanding as of February 10, 2014 was 100,000,000 shares of common stock, all of one class. Table of Contents INDEX BIOVEST INTERNATIONAL, INC. Page PART I. FINANCIAL INFORMATION ITEM1. Financial Statements 3 Condensed Consolidated Balance Sheets as of December 31, 2013 (unaudited) and September30, 2013 3 Condensed Consolidated Statements of Operations for the Three Months Ended December 31, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statement of Stockholders’ Equity for the Three Months Ended December 31, 2013 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended December 31, 2013 and 2012 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 25 ITEM4. Controls and Procedures 26 PARTII. OTHER INFORMATION ITEM1. Legal Proceedings 26 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 26 ITEM3. Defaults Upon Senior Securities 26 ITEM4. Mine Safety Disclosures 26 ITEM5. Other Information 26 ITEM6. Exhibits 27 Signatures 28 2 Table of Contents PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS BIOVEST INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Successor Company December 31,2013 (Unaudited) September30, 2013 ASSETS Current assets: Cash $ $ Accounts receivable, net of $12,000 allowance for doubtful accounts at December 31, 2013 and September30, 2013 Costs and estimated earnings in excess of billings on uncompleted contracts Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net In-process research and development Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Customer deposits Billing in excess of costs and estimated earnings on uncompleted contracts — Current maturities of capital lease obligations Current maturities of long term debt Total current liabilities Capital lease obligations, less current maturities Long term debt related parties — Long term debt, less current maturities Other Total liabilities Commitments and contingencies (Note 14) Stockholders’ equity: Preferred stock, $0.01 par value, 50,000,000 shares authorized; no shares issued and outstanding — — Common stock, $0.01 par value, 300,000,000 shares authorized; 100,000,000 shares issued and outstanding at December 31, 2013 and September30, 2013 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity attributable to Biovest International, Inc. Noncontrolling interests ) — Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements. 3 Table of Contents BIOVEST INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Successor Predecessor Three months ended December 31, 2013 Three months ended December 31, 2012 Revenue: Products $ $ Services Total revenue Operating costs and expenses: Cost of revenue: Products Services Research and development expense General and administrative expense Total operating costs and expenses Loss from operations ) ) Other income (expense): Interest expense, net ) ) Gain on derivative liabilities — Other expense, net — ) Total other expense ) ) Net loss including noncontrolling interests ) ) Net loss attributable to noncontrolling interests ) — Net loss attributable to Biovest International, Inc. $ ) $ ) Loss per common share: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying footnotes are an integral part of these condensed consolidated financial statements. 4 Table of Contents BIOVEST INTERNATIONAL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY THREE MONTHS ENDED DECEMBER 31, 2013 (Unaudited) Common Stock Successor: Shares Amount Additional Paid- inCapital Accumulated Deficit Non-Controlling Interests Total Balances October1, 2013 $ $ $ ) $
